DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ian Blum on 05/18/2022.

The application has been amended as follows: 
	Amend claim 1 as follows: 
1. (Currently Amended) A tread for a tire, comprising: a tread surface in the new state that is intended to come into contact with a road surface during running and, opening onto this tread surface, at least one circumferential continuous wavy groove that opens discontinuously onto the tread surface in the new state, each wavy groove having external cavities that open onto the tread surface in the new state along a length (Le) and internal cavities that do not open onto the tread surface in the new state, the external cavities comprising a bottom of which the points that are innermost in the tread are at a distance from the tread surface in the new state, the internal cavities having a bottom of which the innermost points are at a distance from the same tread surface, these external cavities and these internal cavities being connected together by linking cavities, s, each radially extending sipe extending from a respective cavity to the tread surface, the radially extending sipes having respective circumferential ends spaced apart from the external cavities, this tread having at least two circumferential sipes formed from the bottom of the external cavities and along the entire length (Le) of these external cavities at the axial edges of the external cavities, said sipes having depths, measured from the bottom of the external cavities, at least equal to 50% of the difference between the maximum depth of the bottom of the internal cavities and the depth of the external cavities. 
	Amend claim 3 as follows: 
3. (Previously Presented) The tire tread according to Claim 1, wherein the sipes formed from the bottom of the external cavities comprise two sipes which are formed in the bottom of the external cavities, said sipes being spaced apart in the bottom of the external cavities by a distance equal to the maximum width of the external cavity. 
	Amend claim 4 as follows: 
4. (Previously Presented) The tire tread according to Claim 1, wherein the sipes 
	Amend claim 5 as follows: 
5. (Previously Presented) The tire tread according to Claim 1, wherein the sipes formed from the bottom of the external cavities are formed in the bottom of each external cavity and are inclined with respect to one another, the inclinations of the sipes formed from the bottom of the external cavities being such that the distance between the sipes increases with depth. 
	Amend claim 6 as follows: 
6. (Previously Presented) The tire tread according to Claim 1, wherein each sipe formed from the bottom of the external cavities ends in an end cavity, the maximum width of this end cavity being greater than the mean width of the respective the sipe. 
	Amend claim 9 as follows: 
9. (Previously Presented) The tire tread according to Claim 1, wherein linking sipes the external cavities and the internal cavities so that there is continuity between the bottom of these sipes and the bottom of the internal cavities. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is represented by Audigier et al. (US 2012/0227883), Fukasawa et al. (US 5,180,453), and Radulescu et al. (US 2003/0201048). Audigier discloses a tire tread pattern comprising a circumferential continuous wavy groove with external cavities, internal cavities, and linking cavities. Fukasawa discloses a tire tread pattern with two sipes formed from the bottom of external cavities and along the entire length of the external cavities. Radulescu discloses a tire tread pattern comprising a wavy groove with two sipes formed from the bottom of external cavities that have depths measured from the bottom of the external cavities at least equal to 50% of the difference between the maximum depth of the bottom of the internal cavities and the depth of the external cavities. However, Audigier, Fukasawa, and Radulescu all fail to teach or suggest “radially extending sipes, each radially extending sipe extending from a respective internal cavity to the tread surface, the radially extending sipes having respective circumferential ends spaced apart from the external cavities” as in the context of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749